[eip2019psuawardagreement001.jpg]
Exhibit 10.55 ONEOK, INC. EQUITY INCENTIVE PLAN PERFORMANCE UNIT AWARD AGREEMENT
FORM OF AWARD AGREEMENT This Performance Unit Award Agreement (the “Agreement”)
is entered into as of the 20th day of February, 2019, by and between ONEOK, Inc.
(the “Company”) and «Officer_Name» (the “Grantee”), an employee of the Company
or a Subsidiary thereof, pursuant to the terms of the ONEOK, Inc. Equity
Incentive Plan (the “Plan”). 1. Performance Unit Award. This Performance Unit
Award Agreement and the Notice of Performance Unit Award and Agreement dated
February 20, 2019, a copy of which is attached hereto and incorporated herein by
reference, establishes the terms and conditions for the Company’s grant of an
Award of «No_of_Perf_Units» Performance Units (the “Award”) to the Grantee
pursuant to the Plan. This Agreement, when executed by the Grantee, constitutes
an agreement between the Company and the Grantee. Capitalized terms not defined
in this Agreement shall have the meaning ascribed to them in the Plan. 2.
Performance Period; Vesting. The Performance Units granted pursuant to the Award
will vest in accordance with the following terms and conditions: (a) Grantee’s
rights with respect to the Performance Units shall be restricted during the
period beginning February 20, 2019, (the “Grant Date”), and ending on February
20, 2022, (the “Performance Period”). (b) Except as otherwise provided in this
Agreement or the Plan, the Grantee shall vest in a percentage of the number of
Performance Units granted by this Award (including any Dividend Equivalents, as
described below) at the end of the Performance Period, as provided for in
Exhibit A and Exhibit B attached hereto, based upon the Company’s ranking for
Total Stockholder Return against the ONEOK Peer Group listed in Exhibit C
attached hereto, all as determined by the Committee in its sole discretion. Upon
vesting, the Grantee shall become entitled to receive one (1) share of the
Company’s common stock (“Common Stock”) for each such Performance Unit. No
fractional shares shall be issued, and any amount attributable to a fractional
share shall instead be paid to the Grantee in cash. (c) If the Grantee’s
employment with the Company terminates prior to the end of the Performance
Period other than by reason of Retirement, Disability, death or Change in
Control, the Grantee shall forfeit all right, title and interest in the
Performance Units and any Common Stock otherwise payable pursuant to this
Agreement. For purposes of this Agreement, employment with any Subsidiary of the
Company shall be treated as employment with the Company. Likewise, a termination
of employment shall not be deemed to occur by reason of a transfer of employment
between the Company and any Subsidiary. (d) If the Grantee’s employment with the
Company is terminated during the Performance Period by reason of (i) Retirement,
(ii) Disability or (iii) death, then the Grantee shall be partially vested in,
and the Grantee shall be entitled to receive, a prorated amount of Performance
Units. The prorated amount is determined by multiplying the original Award
{00106806 - 1 } 1



--------------------------------------------------------------------------------



 
[eip2019psuawardagreement002.jpg]
Exhibit 10.55 times the percentage certified by the Committee at the end of the
Performance Period, which is then multiplied by a fraction consisting of the
number of full months that have elapsed under the Performance Period at the time
of such event divided by the total number of months in the Performance Period.
(e) Unless the Committee provides otherwise prior to a Change in Control, in the
event of a Change in Control (as defined below), the vesting or forfeiture of
the Performance Units will be subject to the terms and conditions of Section 11
of the Plan. (f) For purposes of the Award and this Agreement, “Retirement”
shall mean a voluntary termination of employment if the Grantee has both
completed five (5) years of service with the Company and attained age fifty
(50); and “voluntary termination” shall mean that the Grantee had an opportunity
to continue employment with the Company, but did not do so. “Disability” shall
have the meaning provided in the Plan. The term “Change in Control” shall have
the meaning provided in the Plan unless the Award is or becomes subject to Code
Section 409A, in which event the term “Change in Control” shall mean a “change
in control event” as defined in Treasury Regulations Section 1.409A-3(i)(5). 3.
Dividend Equivalents. During the Performance Period, the Award will be increased
by a number of additional Performance Units (“Dividend Equivalents”)
representing all cash dividends that would have been paid to the Grantee if one
share of Common Stock had been issued to the Grantee on the Grant Date for each
Performance Unit granted pursuant to this Agreement. The Dividend Equivalents
credited during the Performance Period will include fractional shares; provided,
however, the shares of Common Stock actually issued upon vesting of the Dividend
Equivalents shall be paid only in whole shares of Common Stock, and any
fractional shares of Common Stock shall be paid in an amount of cash equal to
the Fair Market Value of such fractional shares of Common Stock. Dividend
Equivalents shall be subject to the same vesting provisions and other terms and
conditions of this Agreement, and shall be paid on the same date, as the
Performance Units to which they are attributable. Moreover, references in this
Agreement to Performance Units shall be deemed to include any Performance Units
attributable to Dividend Equivalents. 4. Non-Transferability of Performance
Units. (a) Except as provided below, the Performance Units may not be sold,
assigned, transferred, pledged, encumbered or otherwise disposed of by Grantee
or any other person until the end of the Performance Period. Any such attempt
shall be wholly ineffective and will result in immediate forfeiture of all such
amounts. (b) Notwithstanding the foregoing, the Grantee may transfer any part or
all rights in the Performance Units to members of the Grantee’s immediate
family, to one or more trusts for the benefit of such immediate family members
or to partnerships in which such immediate family members are the only partners,
in each case only if the Grantee does not receive any consideration for the
transfer. In the event of any such transfer, the Performance Units shall remain
subject to the terms and conditions of this Agreement. For any such transfer to
be effective, the Grantee must provide prior written notice thereof to the
Committee, unless otherwise authorized and approved by the Committee, in its
sole discretion; and the Grantee {00106806 - 1 } 2



--------------------------------------------------------------------------------



 
[eip2019psuawardagreement003.jpg]
Exhibit 10.55 shall furnish to the Committee such information as it may request
with respect to the transferee and the terms and conditions of any such
transfer. For purposes of this Agreement, “immediate family” shall mean the
Grantee’s spouse, children and grandchildren. (c) The Grantee also may designate
a Beneficiary, using the form attached hereto as Exhibit D or such other form as
may be approved by the Committee, to receive any rights of the Grantee which may
become vested in the event of the death of the Grantee under procedures and in
the form established by the Committee. In the absence of such designation of a
Beneficiary, any such rights shall be deemed to be transferred to the estate of
the Grantee. 5. Distribution of Common Stock. Subject to any payment
restrictions under Code Section 409A or other applicable law, the Common Stock
or cash the Grantee becomes entitled to receive upon vesting of the Performance
Units shall be distributed to the Grantee no later than 75 days after the
earlier of (i) the last day of the Performance Period; or (ii) the effective
date of a Change in Control. 6. Administration of Award; Ratification of
Actions. The Award shall be subject to such other rules as the Committee, in its
sole discretion, may determine to be appropriate with respect to administration
thereof. This Agreement shall be subject to discretionary interpretation and
construction by the Committee. Day-to-day authority and responsibility for
administration of the Plan, the Award and this Agreement have been delegated to
the Company’s Benefit Plan Administration Committee and its authorized
representatives, and all actions taken thereby shall be entitled to the same
deference as if taken by the Committee itself. The Grantee shall take all
actions and execute and deliver all documents as may from time to time be
requested by the Committee. By receiving this Award or other benefit under the
Plan, Grantee and each person claiming under or through Grantee shall
conclusively be deemed to have indicated acceptance and ratification of, and
consent to, any action taken under the Plan or the Award by the Company, the
Board, the Committee or the Benefit Plan Administration Committee. 7. Tax
Liability and Withholding. The Grantee agrees to pay to the Company any
applicable federal, state or local income, employment, social security, Medicare
or other withholding tax obligation arising in connection with the Award to the
Grantee, which the Company shall determine; and the Company shall have the
right, without the Grantee’s prior approval or direction, to satisfy such
withholding tax by withholding all or any part of the shares of Common Stock or
cash that would otherwise be distributed or paid to the Grantee, with any shares
of Common Stock so withheld to be valued at the Fair Market Value on the date of
such withholding. The Grantee, with the consent of the Company, may satisfy such
withholding tax by transferring cash or Common Stock to the Company, with any
shares of Common Stock so transferred to be valued at the Fair Market Value on
the date of such transfer. Any payment of required withholding taxes in the form
of Common Stock shall not exceed the maximum amount of tax that may be required
to be withheld by law (or such other amount that would result in an accounting
charge with respect to such shares used to pay such taxes) unless otherwise
approved by the Committee. Income tax withholding shall occur on the date of
actual distribution. Notwithstanding the foregoing, the ultimate liability for
Grantee’s share of all tax withholding is the Grantee’s responsibility, and the
Company makes no tax-related {00106806 - 1 } 3



--------------------------------------------------------------------------------



 
[eip2019psuawardagreement004.jpg]
Exhibit 10.55 representations in connection with the grant or vesting of
Performance Units or the distribution of Common Stock or cash to the Grantee. 8.
Adjustment Provisions. If, prior to the expiration of the Performance Period,
any change is made to the outstanding Common Stock or in the capitalization of
the Company, the Performance Units granted pursuant to this Award shall be
equitably adjusted or terminated to the extent and in the manner provided under
the terms of the Plan. 9. Clawbacks, Insider Trading and Other Company Policies.
The Grantee acknowledges and agrees that this Award is subject to all applicable
clawback or recoupment, insider trading, share ownership and retention and other
policies that the Company’s Board of Directors may adopt from time to time.
Notwithstanding anything in the Plan or this Agreement to the contrary, all or a
portion of the Award made to the Grantee under this Agreement is subject to
being called for repayment to the Company or reduced in any situation where the
Board of Directors or a Committee thereof determines that fraud, negligence, or
intentional misconduct by the Grantee was a contributing factor to the Company
having to restate all or a portion of its financial statement(s). Moreover, any
Performance Units awarded under the Plan in this or any prior year to any
Participant who is a current or former “executive officer” (as defined in
Securities and Exchange Commission Rule 16a-1(f) under the Securities Exchange
Act of 1934, as amended) is subject to any clawback policy adopted or amended by
the Company from time to time (including, but not limited to, any clawback
policy adopted to comply with Section 954 of the Dodd-Frank Act or guidance
issued thereunder by any governmental agency or national securities exchange),
regardless of whether such clawback policy is adopted or amended before or after
the date on which such Performance Units are granted, determined or paid. A
Participant’s acceptance of any Award under the Plan in any year shall
constitute full and adequate consideration for the Company’s right to recover
amounts paid to such Participant under the Plan in any prior year. The Committee
may determine whether the Company shall effect any such repayment or reduction:
(i) by seeking repayment from the Grantee, (ii) by reducing (subject to
applicable law and the terms and conditions of the Plan or any other applicable
plan, program, policy or arrangement) the amount that would otherwise be awarded
or payable to the Grantee under the Award, the Plan or any other compensatory
plan, program, or arrangement maintained by the Company, (iii) by withholding
payment of future increases in compensation (including the payment of any
discretionary bonus amount) or grants of compensatory awards that would
otherwise have been made in accordance with the Company's otherwise applicable
compensation practices, or (iv) by any combination of the foregoing. The
determination regarding the Grantee’s conduct, and repayment or reduction under
this provision shall be within the sole discretion of the Committee and shall be
final and binding on the Grantee and the Company. The Grantee, in consideration
of the grant of the Award, and by the Grantee’s execution of this Agreement,
acknowledges the Grantee's understanding of this provision and hereby agrees to
make and allow an immediate and complete repayment or reduction in accordance
with this provision in the event of a call for repayment or other action by the
Company or Committee to effect its terms with respect to the Grantee, the Award
and/or any other compensation described in this Agreement. 10. Stock Reserved.
The Company shall at all times during the term of the Award reserve and keep
available such number of shares of its Common Stock as will be sufficient to
satisfy the Award issued and granted to Grantee and the terms stated in this
Agreement. It is {00106806 - 1 } 4



--------------------------------------------------------------------------------



 
[eip2019psuawardagreement005.jpg]
Exhibit 10.55 intended by the Company that the Plan and shares of Common Stock
covered by the Award are to be registered under the Securities Act of 1933, as
amended, prior to the grant date; provided, that in the event such registration
is for any reason not made effective for such shares, the Grantee agrees that
all shares acquired pursuant to the grant will be acquired for investment and
will not be available for sale or tender to any third party. 11. No Rights as
Shareholder. The issuance and transfer of Common Stock shall be subject to
compliance by the Company and the Grantee with all applicable laws, rules,
regulations and approvals. No shares of Common Stock shall be issued or
transferred unless and until any then-applicable legal requirements have been
fully met or obtained to the satisfaction of the Company and its counsel. Except
as otherwise provided in this Agreement, the Grantee shall have no rights as a
shareholder of the Company in respect of the Performance Units or Common Stock
for which the Award is granted. The Grantee shall not be considered a record
owner of shares of Common Stock with respect to the Performance Units until the
Performance Units are fully vested and Common Stock is actually distributed to
the Grantee. 12. Continued Employment; Employment at Will. In consideration of
the Company’s granting the Award as incentive compensation to Grantee pursuant
to this Agreement, the Grantee agrees to all of the terms of this Agreement and
to continue to perform services for the Company in a satisfactory manner as
directed by the Company. Provided, however, no provision in this Agreement shall
confer any right to the Grantee’s continued employment, limit the right of the
Company to terminate the Grantee’s employment at any time or create any
contractual right to receive any future awards under the Plan. Moreover, unless
specifically provided under the terms thereof, the value of the Award will not
be included as compensation or earnings when calculating the Grantee’s benefits
under any employee benefit plan sponsored by the Company. 13. Code Section 409A.
This Award and Agreement are intended to comply with Code Section 409A or an
exemption therefrom and shall be construed and interpreted in a manner that is
consistent with the requirements for avoiding additional taxes or penalties
under Code Section 409A. Notwithstanding any other provision of the Agreement,
any distributions or payments due hereunder that are subject to Code Section
409A may only be made upon an event and in a manner permitted by Code Section
409A. “Termination of employment” or words of similar import used in this
Agreement shall mean, with respect to any payments of deferred compensation
subject to Code Section 409A, a “separation from service” as defined in Code
Section 409A. Each payment of compensation under this Agreement, including
installment payments, shall be treated as a separate payment of compensation for
purposes of applying Code Section 409A. Except as provided in Section 6 of this
Agreement or as otherwise permitted under Code Section 409A, Grantee may not,
directly or indirectly, designate the calendar year of settlement, distribution
or payment. To the extent that an Award is or becomes subject to Code Section
409A and Grantee is a Specified Employee (within the meaning of Code Section
409A) who becomes entitled to a distribution on account of a separation from
service, no payment shall be made before the date which is six (6) months after
the date of the Grantee's separation from service or, if earlier, the date of
Grantee’s death (the “Delayed Payment Date”). The accumulated amounts shall be
distributed or paid in a lump sum payment on the Delayed Payment Date unless the
Delayed Payment Date is the date of Grantee’s death, in which event the
accumulated amounts shall be paid in a lump sum payment {00106806 - 1 } 5



--------------------------------------------------------------------------------



 
[eip2019psuawardagreement006.jpg]
Exhibit 10.55 by December 31 following the year of Grantee’s death.
Notwithstanding the foregoing, the Company makes no representations that the
payments and benefits provided under this Agreement comply with Code Section
409A and shall not be liable for all or any taxes, penalties, interest or other
expenses that may be incurred by the Grantee on account of non- compliance with
Code Section 409A. 14. Entire Agreement; Severability; Conflicts. This Agreement
contains the entire terms of the Award, and may not be changed other than by a
written instrument executed by both parties or an amendment of the Plan. This
Agreement supersedes any prior agreements or understandings, and there are no
other agreements or understandings relating to its subject matter. The
invalidity or unenforceability of any provision of the Plan or this Agreement
shall not affect any other provision of the Plan or this Agreement, and each
provision of the Plan and this Agreement shall be severable and enforceable to
the extent permitted by law. Should there be any inconsistency between the
provisions of this Agreement and the terms of the Award as stated in the
resolutions and records of the Board of Directors or the Plan, the provisions of
such resolutions and records of the Board of Directors and the Plan shall
control. 15. Successors and Assigns. The Award evidenced by this Agreement shall
inure to the benefit of and be binding upon the heirs, legatees, legal
representatives, successors, and assigns of the parties hereto. 16. Governing
Law; Mandatory Claims Procedures. This Agreement shall be construed in
accordance with, and subject to, the laws of the State of Oklahoma applicable to
contracts made and to be entirely performed in Oklahoma and wholly disregarding
any choice of law provisions or conflict of law principles that might otherwise
be contrary to this express intent. If Grantee or any person acting on Grantee’s
behalf (the “Claimant”) has any claim or dispute related in any way to the Award
or to the Plan, the Claimant must follow the claims and arbitration procedures
set forth in Section 13 of the Plan. All claims must be brought no later than
one year following the date on which the facts forming the basis of the claim
are known or should have been known by the claimant, whichever is earlier. Any
claim that is not submitted within the applicable time limit shall be waived.
The Grantee hereby acknowledges receipt of this Agreement, the Notice of
Performance Unit Award and Agreement and a copy of the Plan, and accepts the
Award under the terms and conditions stated in this Agreement, subject to all
terms and provisions of the Plan, by signing this Agreement as of the date
indicated. In the absence of a signed acceptance, the Grantee will be deemed to
have accepted this Award on the Grant Date, and all its associated terms and
conditions, including the mandatory claims and arbitration procedures, unless
the Grantee notifies the Company of the Grantee’s non-acceptance of the Award by
contacting the stock plan administrator, in writing within sixty (60) days of
the Grant Date. Date «Officer_Name» Grantee {00106806 - 1 } 6



--------------------------------------------------------------------------------



 
[eip2019psuawardagreement007.jpg]
Exhibit 10.55 Exhibit A Performance Unit Criteria 2019-2022 Performance Period
ONEOK Total Stockholder Return (TSR) Ranking vs. Percentage of Performance Units
Earned ONEOK Peer Group (Performance Multiplier) 90th percentile and above 200%
75th percentile 150% 50th percentile 100% 25th percentile 50% Below 25th
percentile 0% If ONEOK’s TSR ranking within the ONEOK Peer Group at the end of
the Performance Period is between any two of the stated percentile levels in the
above table, the percentage of the Performance Units earned (the performance
multiplier) will be interpolated between the earning levels. No Performance
Units are earned if ONEOK’s TSR ranking at the end of the Performance Period is
below the 25th percentile within its Peer Group. {00106806 - 1 } 7



--------------------------------------------------------------------------------



 
[eip2019psuawardagreement008.jpg]
Exhibit 10.55 Exhibit B Illustration of Hypothetical 2019-2022 Performance
Period Performance Unit Award Calculation The illustrations below assume that
500 Performance Units are awarded to Grantee in February 2019. ONEOK Total
Stockholder Return (TSR) Ranking vs. ONEOK Peer Group Hypothetical 1: If ONEOK’s
TSR Ranking for 2019-2022 is at the 40th percentile within the ONEOK Peer Group,
then the performance multiplier would be 80 percent, as interpolated between a
50 percent multiplier (25th percentile within Peer Group) and a 100 percent
multiplier (50th percentile within Peer Group) from Exhibit A. Hypothetical 2:
If ONEOK’s TSR Ranking for 2019-2022 is at the 60th percentile within the ONEOK
Peer Group, then the performance multiplier would be 120 percent, as
interpolated between a 100 percent multiplier (50th percentile within Peer
Group) and a 150 percent multiplier (75th percentile within Peer Group) from
Exhibit A. Percentage of Performance Units Earned Hypothetical 1: 80% x 500 PUs
= 400 shares of Common Stock payable to Grantee in 2019. Hypothetical 2: 120% x
500 PUs = 600 shares of Common Stock payable to Grantee in 2019. {00106806 - 1 }
8



--------------------------------------------------------------------------------



 
[eip2019psuawardagreement009.jpg]
Exhibit C 2019-2022 ONEOK TSR Peer Group* Company Name Sym Buckeye Partners LP
BPL DCP Midstream, LP DCP Enable Midstream Partners LP ENBL Energy Transfer LP
ET EnLink Midstream, LLC ENLC Enterprise Products Partners LP EPD Kinder Morgan
Inc. KMI Magellan Midstream Partners LP MMP MPLX LP MPLX NuStar Energy LP NS
Plains All American Pipeline, LP PAA Targa Resources Corp TRGP Williams
Companies Inc. WMB * In the event that any member of the 2019-2022 ONEOK Peer
Group liquidates or reorganizes under the United States Bankruptcy Code (U.S.C.
Title 11) such member shall remain in the 2019-2022 ONEOK Peer Group. If any
member of the 2019-2022 ONEOK Peer Group is acquired by another entity
(regardless of the acquiring entity’s relationship to or current outstanding
ownership of the acquired Peer Group member) before the end of the Performance
Period, such member shall be removed from the 2019-2022 ONEOK Peer Group for
purposes of calculating the Performance Multiplier. In all other cases involving
merger, reorganization or other material change in ownership, legal structure or
business operations of any member of the 2019-2022 ONEOK Peer Group before the
end of the Performance Period, the Committee shall have discretionary authority
to retain, remove or replace such member for purposes of calculating the
Performance Multiplier. {00106806 - 1 } 9



--------------------------------------------------------------------------------



 
[eip2019psuawardagreement010.jpg]
Exhibit D Beneficiary Designation Form I, _________________________________
(“Plan Participant”), state that I am a participant in the ONEOK, Inc. Equity
Incentive Plan, the ONEOK, Inc. Long Term Incentive Plan, the ONEOK, Inc. Equity
Compensation Plan, or any other stock compensation plan sponsored by ONEOK, Inc.
(individually and collectively, the “Plan”), and the holder of one or more
Awards granted to me under the Plan. With the understanding that I may change
the following beneficiary designations at any time by furnishing written notice
thereof to the Committee (provided that such change does not affect the time and
form of payment of any amounts subject to an existing deferral election), I
hereby designate the following individuals (or entities) as my beneficiaries to
receive any and all benefits payable to me under the Plan and to exercise all
rights, benefits and features of the Awards that have been granted to me under
the Plan, in accordance with the terms of the Plan and any associated award
agreement, in the event of my death as follows: 1. Primary Beneficiary
(Beneficiaries) The Primary Beneficiaries named below shall have first priority
to any and all benefits payable to me under the Plan and to exercise all rights,
benefits and features of the Awards that have been granted to me under the Plan,
in accordance with the terms of the Plan and any associated award agreement, in
the event of my death. Name Relationship SSN Percentage of Total If a designated
Primary Beneficiary named dies or ceases to exist prior to receiving the share
designated for such Primary Beneficiary, such share shall be transferred
proportionately to other surviving and existing designated Primary
Beneficiaries. 2. Contingent Beneficiary (or Beneficiaries) The Contingent
Beneficiaries named below, if any, shall receive any benefits provided or
payable to me under the Plan and be entitled to exercise, enjoy and receive all
rights, benefits and features of the Awards that have been granted to me under
the Plan (including Awards that I have elected to defer under the Plan or the
ONEOK, Inc. 2005 Nonqualified Deferred Compensation Plan, if applicable) in
accordance with the Plan and the terms and provisions of such Awards in the
event of my death if no Primary Beneficiary named above survives me or exists.
Name Relationship SSN Percentage of Total {00106806 - 1 } 10



--------------------------------------------------------------------------------



 
[eip2019psuawardagreement011.jpg]
3. Awards Covered By Beneficiary Designation This Beneficiary Designation is
applicable to and covers the following Awards that have been granted to me under
the Plan: (Check one) _______ All Awards previously or subsequently granted to
me under the Plan; or _______ The following Awards that have been granted to me
under the Plan: (List Awards Covered) Award Grant Date Number of Shares of Stock
4. General Terms This instrument does not modify, extend or increase any rights
or benefits otherwise provided for by any Award under the Plan. All terms used
in this instrument shall have the meaning provided for under the Plan, unless
otherwise indicated herein. This instrument is not applicable to Common Stock of
ONEOK, Inc. that I have acquired outright and without any restrictions or
limitations under the Plan prior to my death. This instrument revokes and
supersedes any prior designation of a Beneficiary (or Beneficiaries) made by me
with respect to the Awards covered by this Beneficiary Designation as set forth
in Paragraph 3. IN WITNESS WHEREOF, I have signed this instrument this day of
____________, __________. Plan Participant __________________________________
Witness __________________________________ Witness RECEIVED AND ACKNOWLEDGED
this ____ day of ________, 20__, ______________________________________ For the
Committee {00106806 - 1 } 11



--------------------------------------------------------------------------------



 